Citation Nr: 1445049	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-49 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to a disability rating higher than 40 percent prior to March 14, 2012, and higher than 60 percent since, for a low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  

2.  Entitlement to a disability rating higher than 20 percent for associated radiculopathy of the left lower extremity on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  

3.  Entitlement to a disability rating higher than 20 percent for associated radiculopathy of the right lower extremity on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION


The Veteran had active military service from May 1951 to May 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued a 40 percent rating for the Veteran's low back disability and a 10 percent rating for the associated radiculopathy affecting his right lower extremity.  However, the decision increased the rating for the radiculopathy affecting his left lower extremity from 0 to 10 percent retroactively effective from January 12, 2009, the date of receipt of his claim for greater compensation.  Since he resides in New Mexico, the local RO in Albuquerque has jurisdiction, and that office certified his appeal to the Board.

In June 2011, as support for these claims, the Veteran testified at a hearing at the RO in Albuquerque before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.


In February 2012, after advancing these claims on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c), the Board remanded them to the RO via the Appeals Management Center (AMC) for further development and consideration, including having the Veteran undergo another VA compensation examination reassessing the severity of these service-connected disabilities.

He had this requested VA compensation examination on March 14, 2012, and, after considering the results, the AMC issued a decision in October 2012 increasing the ratings for the lower extremity radiculopathy from 10 to 20 percent as of the date of that VA compensation examination on remand.  The Veteran continued to appeal for even higher ratings, which the AMC denied in a supplemental statement of the case (SSOC) also issued in October 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings, unless he expressly indicates otherwise).

So these claims were returned to the Board concerning whether a rating higher than 40 percent was warranted for the underlying low back disability, but now, as concerning the bilateral (left and right) lower extremity radiculopathy, whether ratings higher than 10 percent were warranted prior to March 14, 2012, and whether ratings higher than 20 percent were warranted since.

The Board, in turn, issued a decision in December 2012 denying a rating higher than 40 percent for the low back disability prior to March 14, 2012, but awarding a higher 60 percent rating for this low back disability as of March 14, 2012.  The Board also granted an earlier effective date of January 12, 2009 for the higher 20 percent ratings for the associated left and right lower extremity radiculopathy.  In its analysis of these claims, the Board also considered and denied even higher ratings and, in the process, declined to refer these claims for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  As well in that decision, the Board found that the derivative issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  But rather than immediately adjudicating this claim, the Board instead remanded this derivative TDIU claim for necessary development.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2014 Memorandum Decision and Order, the Court vacated the portion of the Board's decision that had denied referral of these claims for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and remanded this matter to the Board for compliance with the instructions of the Memorandum Decision.  So this case is again before the Board, but this time only at the moment concerning this extra-schedular referral of these claims.  The Board, in turn, is remanding these claims to the Agency of Original Jurisdiction (AOJ) for this referral to comply with the terms of the Court's Memorandum Decision.

In a recent September 2014 statement, submitted along with additional evidence the Veteran is waiving his right to have the RO initially consider as the AOJ (see 38 C.F.R. § 20.1034), the representing attorney argued this additional evidence warrants the immediate granting of the derivative TDIU claim since it includes, among other things, a supporting statement from P.T., a vocational expert.  Also included is a completed TDIU application (VA Form 21-8940), as well as a Social Security Administration (SSA) earnings statement, medical records from Rio Abajo Family Practice dated from January 2009 to the present, and the official paperwork (VA Form 21-22a) allowing this attorney to continue representing the Veteran before VA, as he did before the Court.

Since, however, the Board previously remanded, not decided (i.e., did not deny) this derivative TDIU claim, and because the development requested in the remand of this claim still has to be completed and this claim considered at the lower RO level, which is in fact the reason the Court vacated the Board's prior decision to the extent it did not refer the underlying increased-rating claims forming the basis of this derivative TDIU claim for extra-schedular consideration, there is no jurisdiction for the Board going ahead and deciding this derivative TDIU claim.

Please also note this appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  


REMAND

As already alluded to, the Court's January 2014 Memorandum Decision found that the Board should have delayed deciding the matter of whether the claims for increased ratings on appeal should be referred for extra-schedular consideration until after all development of the Veteran's derivative TDIU claim had been accomplished.  In so finding, the Court pointed out that additional treatment records obtained in conjunction with the TDIU claim could also produce documents describing the level of symptomatology and specific manifestations of the low back and radiculopathy disabilities that were not contemplated by the applicable rating criteria.  Thus, the analysis of whether a referral for consideration of increased ratings on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) for the Veteran's low back disability and associated radiculopathy of the lower extremities depends on the outcome of his TDIU claim that is currently still being developed on remand.  

Accordingly, per the Court's Memorandum Decision, given that the determination of his TDIU is pending on appeal, which also may affect whether a referral for extra-schedular consideration is warranted, the extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) of the claims for increased ratings for the low back disability and associated left and right lower extremity radiculopathy are not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure all development directed in the Board's December 2012 remand is completed as concerning the derivative claim of entitlement to a TDIU.  This includes considering the additional statement and evidence the Veteran's attorney recently submitted concerning this derivative TDIU claim in September 2014.

2.  After determining whether the Veteran is derivatively entitled to a TDIU, also consider whether his underlying increased-rating claims for his low back disability and associated left and right lower extremity radiculopathy should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

